Mr. Justice Wole
delivered the opinion of the court.
In the present case the evidence tends to show that a policeman saw an object in the pocket of the defendant and, thinking it a revolver, seized it. The said revolver was used in evidence against the defendant. He assigns as error that the seizure was illegal and that the evidence could not he used against him.-
We decided in People v. Cerecedo, 21 P.R.R. 52, that the offering in evidence even of property illegally seized is not compelling a man to testify against himself. In that case the property alleged to he seized illegally was lottery tickets. A case, however, almost identical was Chastang v. State, 3 Southern, 304, where the Alabama court also held that a revolver was admissible even though seized in an illegal search, distinguishing Boyd v. United States, 116 U. S. 616. Likewise State v. Turner, 136 A.L.R. 129, and elaborate note on pp. 135 et seq. Weeks v. United States, 232 U. S. 383, and 24 R.C.L. 718, cited by appellant, while they support the proposition that a person is to be protected from illegal seizure, do not affect the offering in evidence of property illegally seized. The reason for the distinc-*226tipn as sljowrL lay the authorities is that the evidence is in no sense the evidence of the defendant.
The judgment must be affirmed.